         Case 16-41485-elm13 Doc 103 Filed 02/05/20
OFFICE OF THE STANDING CHAPTER 13 TRUSTEE
                                                                   Entered 02/05/20 13:50:57        Page 1 of 2
6851 N.E. Loop 820, Suite 300
North Richland Hills, TX 76180-6608
(817) 770-8500
(817) 770-8511 (FAX)
                              IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE NORTHERN DISTRICT OF TEXAS
                                        FORT WORTH DIVISION

IN RE:                                                     §            CASE NO.: 16-41485-ELM
                                                           §
HILBER POPOCA, xxx-xx-9278                                              CHAPTER 13
                                                           §
GLORIA EDITH POPOCA, xxx-xx-5377
                                                           §
                                                                        Pre-Hearing Conference:
4720 Palm Ridge Drive
                                                           §
                                                                        Friday, February 28, 2020 @ 10:00 AM
Fort Worth, TX 76133                                       §
                                                           §
DEBTORS                                                    §
                                 TRUSTEE'S MODIFICATION OF CHAPTER 13
                                      PLAN AFTER CONFIRMATION
                                         DATE: February 05, 2020

TO THE HONORABLE EDWARD L MORRIS, U.S. BANKRUPTCY JUDGE:

   Pursuant to 11 U.S.C. §1329, the Standing Chapter 13 Trustee requests the following modification of the
Debtors' original or last modified Chapter 13 Plan:
           1. The SECURED claim of TARRANT COUNTY TAX COLLECTOR (Court Claim No. 10 and
              Trustee Claim No. 9) in the allowed amount of $1,309.42 shall be "PAID DIRECT" by the
              Debtors.
           2. To the extent the Base Amount exceeds the amount needed to pay all allowed Secured, Priority and
              Administrative Claims in full, such excess shall be paid pro-rata to allowed timely filed
              non-penalty general unsecured claims up to 100%, with any remaining balance refunded to the
              Debtors. The Unsecured Creditors’ Pool will be adjusted accordingly.
           3. All other provisions as set forth in the last confirmed plan remain the same.

                                                               Respectfully submitted,
                                                               By: /s/ Tim Truman
                                                                  Tim Truman, Standing Chapter 13 Trustee
                                                                  State Bar No. 20258000
                                                                  Angela Allen, Staff Attorney
                                                                  State Bar No. 00786970
                                                                  6851 N.E. Loop 820, Suite 300
                                                                  North Richland Hills, TX 76180-6608
                                                                  (817) 770-8500
       Case
  Case No:     16-41485-elm13
           16-41485-ELM               Doc 103 Filed 02/05/20            Entered 02/05/20
                                                                                    HILBER13:50:57   Page EDITH
                                                                                           POPOCA & GLORIA 2 of 2POPOCA



                                              CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the foregoing “Trustee’s Modification of Chapter 13 Plan After
Confirmation” was served on the parties listed below in the manner listed below on or before February 06, 2020:


FIRST CLASS MAIL:
HILBER POPOCA, GLORIA EDITH POPOCA, 4720 Palm Ridge Drive, Fort Worth, TX 76133
TARRANT COUNTY TAX COLLECTOR, DELINQUENT TAX DEPARTMENT, 100 E WEATHERFORD ST, FORT WORTH, TX 76196-0018

ELECTRONIC SERVICE:
LEINART LAW FIRM, 7920 BELT LINE RD STE 960, DALLAS, TX 75254
BARRETT DAFFIN FRAPPIER TURNER AND ENGEL LLP, 4004 BELT LINE RD STE 100, ADDISON, TX 75001
HENRY ODDO AUSTIN & FLETCHER, 1700 PACIFIC STE 2700, DALLAS, TX 75201
LINEBARGER GOGGAN BLAIR & SAMPSON LLP, 2777 N STEMMONS FWY #1000, DALLAS, TX 75207
PADFIELD AND STOUT LLP, 420 THROCKMORTON ST #1210, FT WORTH, TX 76102
United States Trustee, 1100 COMMERCE STREET, ROOM 976, DALLAS, TX 75242




                                                                       /s/ Tim Truman
                                                                       Tim Truman, Standing Chapter 13 Trustee
